Debmer, J.
1 In 1896 plaintiff obtained a judgment against the defendant Williams which he seeks to have declared a lien upon certain property owned and occupied by Williams. Follman claims to have a contract lien on the premises prior and superior to plaintiff’s judgment. Williams claims that the property is his homestead. In the year 1879 Williams’ wife became the owner of wha,t is known as lot 2, block 2, in the town of Niehland, which was thereafter used and occupied by the family as a homestead. The wife died in the .year 1882, leaving her husband and five children surviving. Since the death of the wife, defendant Williams has continued to use and occupy the property as a homestead. One of the children died without issue, and defendant, as the sole and only heir, succeeded to her interest in the property. In the- year 1880, Williams purchased what is known as lot 5, in the southwest one-fourth of the northeast one-fourth of section 27, township 74, range 10,which lot is identical with lot 9, in the same section, according to a subsequent survey. As we understand it, this lot is part of an irregular survey, and is sixty-six feet north, and the same distance east, of lot 2, block 2. About the time of the purchase of lot 5, Williams built a bam: and some sheds thereon, and he claims that he has been- using the sanie in connection with lot 2, and as part of the homestead, ever since.
*155Section 1995 of the Cod© of 1873, which governs this case, provides tliat the homestead must in no case embrace different lots and tracts, unless they are contiguous, or unless they are habitually and in good faith used as part of the same homestead; and section 1996 provides that if within a town plat it must not exceed one-half acre in extent, and if not within a town plat it must not embrace in the aggregate more than forty acres. From a reading of these two sections together, we think it clear that a homestead may consist of a lot and tract of land, or of either; but that where they are not contiguous, as in this case, it must be shown that they are habitually and in good faith used as a part of the same homestead. We have no occasion to consider what the limit should be where part of the homestead is within and part without a town plat; for, if we hold that, in legal effect, both tracts are within the town plat, they do not exceed one half acre in extent.
2 It is shown by the evidence that for many years Wiliams has rented the stable and outbuildings, and has not used the same as a part of the homestead, habitually and in good faith; and we are also satisfied that the debt on which plaintiff’s judgment is founded accrued prior to the time of the acquisition of lot 5. It is not our custom to set out the evidence on which we rely. Ultimate conclusions only are important. The interest and estate that defendant Williams has in lot 2, block 2, in virtue of his succession to the rights of his deceased child, is subject to the lien of plaintiff’s judgment; and, as lot 5 is also subject to that lien, the decree of the district court is correct. Counsel admit that Follman’s claim has been satisfied; hence there is no occasion to consider the appeal as to him. — Affirmed.
Granger, J., not sitting.